This year we proudly mark a noteworthy anniversary — 70 years since the founding of the United Nations, and seven decades dedicated to freedom and peace, fundamental human rights, equality between great and small nations and social progress. That dedication has unquestionably demonstrated the value of the United Nations, and future generations must share in that same mission, aimed at achieving a better humankind.
At the outset, I would like to stress that Montenegro is strongly committed to preserving all the values the United Nations was founded on. Freedom and peace, fundamental human rights and social progress are values that all States Members of the United Nations should be committed to for the sake of their societies and the Organization. We therefore believe firmly in working to ensure the successful implementation of the 2030 Agenda for Sustainable Development (resolution 70/1).
15-29658 11/55

A/70/PV.22 01/10/2015
As a member of the Human Rights Council, and through its cooperation both within the Council’s mechanisms and special procedures and with States and other stakeholders, Montenegro has made a strong contribution to enhancing the efficiency and effectiveness of the Human Rights Council and its mechanism, the Universal Periodic Review, while respecting the principles of universality, impartiality, non-selectivity and constructive international dialogue and cooperation. In our actions at both the national and international levels we have paid particular attention to, among other things, the issues of preventing discrimination and violence, protecting the rights of children, persons with disabilities and lesbian, gay, bisexual and transgender persons, empowering women and girls and protecting freedom of opinion and expression. The fact that this year is the twentieth since the adoption of the Beijing Declaration and Platform for Action should push us to intensify our efforts to implement those important documents in the area of enabling and empowering women and girls to exercise all their human rights.
Montenegro strongly supported the adoption of the 2030 Agenda for Sustainable Development and is committed to its comprehensive implementation in order to eradicate poverty and achieve sustainable development in all its dimensions. Financing is crucial to achieving the Sustainable Development Goals that the Agenda sets out. For that, our main guidelines are outlined in the final document (resolution 69/313, annex) of the Addis Ababa Third International Conference on Financing for Development. Mobilizing all the available resources and including the Agenda in national development plans are prerequisites for its successful implementation at the global level.
We believe firmly that national sustainable development strategies, backed by integrated national financial frameworks, must be supported by an enabling international economic environment. It is crucial to ensure that all national stakeholders, including civil society and the private sector, participate in their adoption and in monitoring their implementation. Bearing in mind that implementing the development Agenda is an obligation we have to future generations, I am pleased to be able to point out that in addition to institutional capacity-building, Montenegro has begun the process of drafting a new national post-2015 strategy for sustainable development, whereby the Sustainable Development Goals established at the global level
will be adapted to our national context with a view to achieving sustainable development within Montenegro.
Action designed to deal with climate change should be an integral part of all development policies and programmes. We believe the recent successful high- level meetings in Addis Ababa and New York will encourage countries to intensify their efforts to achieve a universal and legally binding agreement on climate change in Paris at the end of the year.
We must work together to end conflicts and rebuild peace. To that end, it is vital that the international community, acting in accordance with the norms of international law, work to put an end to the violence in Ukraine, Syria, Iraq, Libya and other areas in crisis. The serious human rights violations and intensifying violence and crimes committed by terrorist and extremist groups, such as the Islamic State in Iraq and the Levant and Boko Haram, are clear evidence of the seriousness of the threat that terrorism poses to international peace and security. Global engagement is therefore the only way to guarantee protection against it.
We support global efforts to achieve disarmament and non-proliferation. We are pleased about the entry into force of the Arms Trade Treaty and we urge that its provisions be effectively implemented. We welcome the positive outcome of the negotiations on the Iranian nuclear programme and the ongoing dialogue between members of the Security Council and Iran with a view to ensuring that it meets its international obligations and that a comprehensive and durable solution to the issue is achieved.
The current challenges and threats to global peace and security require a preventive approach to violations of international law. We support the report of the High- level Independent Panel on Peace Operations on the future activities of peacekeeping missions (A/70/95), as well as the report of the Advisory Group of Experts on the review of the peacebuilding architecture of the United Nations (A/69/968). We believe that their recommendations will help to improve the existing architecture and its effectiveness. The inclusion of a gender perspective in all areas of the peace and security agenda, pursuant to Security Council resolution 1325 (2000), is of special importance, in particular in the context of the upcoming review of the resolution’s implementation 15 years after its adoption.
12/55 15-29658

01/10/2015 A/70/PV.22
Montenegro is firmly committed to actively contributing to and supporting collective efforts to maintain international peace and security. The deployment of Montenegrin soldiers and police officers in international missions testifies to our readiness to fulfil our international obligations and to develop relations based on partnership.
Montenegro remains strongly committed to the concept of the responsibility to protect, with particular emphasis on the importance of preventing mass atrocities at the national and regional levels, including through the early-warning mechanism and an early and balanced response in cases where the risk of crimes against humanity, war crimes and genocide exists. We will continue to demand accountability and punishment for all perpetrators.
In conflict resolution, the use of preventive diplomacy, in particular mediation, is necessary. In this regard, strengthening the capacity of the United Nations so that it will be able to respond to the growing needs in this field is imperative. Given that our region is one of fragile stability, we have learnt from experience that dialogue and cooperation are the best ways of defusing tensions, overcoming differences and achieving durable solutions. Therefore, Montenegro will, in 2016, organize a meeting under the Mediation in the Mediterranean initiative, as a sign of our commitment to the further promotion of mediation as an effective means for the prevention and management of conflicts and peacebuilding.
Ensuring the protection of civilians in conflict areas and meeting their basic humanitarian needs are essential. We are committed to supporting the strengthening of the United Nations humanitarian assistance architecture, which plays a decisive role in coordinating international humanitarian assistance. To that end, the organization of the upcoming World Humanitarian Summit, to be held in May 2016, is important, as it will be an opportunity to consider the challenges that the humanitarian sector is facing today.
In addressing the current migrant crisis, we must be guided by the shared United Nations values of humanity and solidarity, and we must take into account migrants’ need for assistance. This implies eliminating the causes of migration and considering the real abilities of each State to receive migrants and offer related assistance. As a country where refugees recently accounted for one fifth of the population, Montenegro understands the
need for solidarity with people in great trouble and the heaviness of the burden of a receiving country.
The interrelated challenges the world faces illustrate the need to reform the Organization in order to properly position it in the system of global governance. Guided by this, Montenegro will continue to support efforts to strengthen the United Nations and improve the efficiency, transparency, accountability and representativeness of the Organization and its agencies. We also confirm our commitment to build an effective multilateral system in which the United Nations plays a central role. We support the agenda of a coordinated approach — delivering as one — and are undertaking activities aimed at adopting the second integrated programme of cooperation between the United Nations system in Montenegro and the Government of Montenegro for the period 2017-2021.
Finally, I would like to reiterate that Montenegro has been fully committed to the implementation of United Nations values and programmes. As a country in the last stage of the NATO integration process and in the successful negotiation process for European Union membership, Montenegro has been a good neighbour and reliable partner in the West Balkan region, where the values of cooperation and stability have been increasingly affirmed. We are confident that in these ways, inter alia, we are also contributing to the achievement of United Nations goals.
